Citation Nr: 1019816	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
October 1959, January 1960 to February 1961, January 1962 to 
May 1966, and February 1981 to November 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned 
Acting Veterans Law Judge sitting at the RO in December 2009.  
A copy of the hearing transcript has been associated with the 
file.


FINDINGS OF FACT

1.  The Veteran did not set foot in Vietnam, nor did he serve 
in the inland waterways of Vietnam.

2.  Prostate cancer first manifested years after the 
Veteran's service and is not related to his service.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in service, 
nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002 & Supp. 2009); 38 U.S.C.A. §§ 3.303, 
3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated April 2006, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; information and 
evidence that the Veteran was expected to provide; and the 
manner in which initial disability ratings and effective 
dates are established.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

A VA examination and/or medical opinion has not been obtained 
in order to determine whether the Veteran's prostate cancer 
is related to his military service, to include as due to 
exposure to herbicides. However, as will be discussed below, 
there is no evidence of record that reflects the existence of 
a diagnosis of prostate cancer or any other prostate disorder 
during service or within the first post-service year; nor is 
there any evidence that the Veteran was exposed to herbicides 
during his active military service.  Thus, a remand to obtain 
an examination and/or opinion is not required, as there is no 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (discussing circumstances when a VA 
examination is required).  While the Veteran as a lay person 
is certainly competent to report symptoms, he is not 
medically qualified to make a diagnosis of prostate cancer or 
comment as to its etiology.  The Board is thus satisfied that 
the duties to notify and assist have been met.




Analysis

The Veteran has been diagnosed with prostate cancer, which he 
contends is the result of exposure to herbicides during 
service in the waters off of the Republic of Vietnam.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii).  The phrase "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 38 
C.F.R. § 3.313(a).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include prostate 
cancer.  See 38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e).

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), 
confirming VA's interpretation of 38 C.F.R.       § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  A 
Veteran who never went ashore from a ship on which he served 
in Vietnamese coastal waters was not entitled to presumptive 
service connection due to alleged herbicide exposure.  Haas, 
525 F.3d at 1193-1194.  

The Veteran does not claim, and indeed the record does not 
reflect, that he ever went ashore in the Republic of Vietnam.  
Review of the Veteran's service records and other evidence of 
record shows that he was stationed aboard an aircraft 
carrier, the USS Bennington, while serving in the waters off 
the coast of Vietnam. According to a September 2009 report 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC), there is no evidence that the USS Bennington ever 
entered the inland waters of Vietnam.  

During his December 2009 hearing testimony, the Veteran 
stated that he had never gone ashore in the Republic of 
Vietnam.  Instead, he asserted that it is possible that 
airborne environmental toxins such as herbicides could have 
carried out to a deep water vessel from the landmass of 
Vietnam, since the Veteran was able to observe sandstorms 
emanating from several miles away while serving on a ship in 
the Mediterranean.  The Board has considered the Veteran's 
argument; however, the statutory and regulatory framework 
currently in place requires that the evidence demonstrate a 
claimant's presence on the landmass of Vietnam or its inland 
waterways before the presumption of herbicide exposure can 
apply.  38 C.F.R.                          § 
3.307(a)(6)(iii); Haas, 525 F.3d at 1193-1194.  As there is 
no evidence that the Veteran set foot in Vietnam or served in 
its inland waterways, presumptive service connection based on 
exposure to herbicides is not warranted.  Id.  
 
Although the evidence does not support a presumptive link 
between the Veteran's prostate cancer and his active service, 
however, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

The Veteran's service treatment records have been reviewed, 
and they are negative for findings of prostate cancer or 
related symptomatology.  Post-service medical evidence shows 
that the Veteran was diagnosed with prostate cancer in 
approximately January 2006, 15 years after his final 
discharge from active service.  As the Veteran did not 
manifest prostate cancer to a degree of 10 percent within one 
year of his service discharge in November 1991, presumptive 
service connection based on the showing of a chronic disease, 
i.e., a malignant tumor, is not warranted.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

None of the clinicians who have treated the Veteran for 
prostate cancer have attributed the disorder to his active 
service, and the Veteran has not claimed that the disorder 
began during his service.  In the absence of competent and 
credible evidence that prostate cancer began during active 
service, service connection for prostate cancer on a direct 
basis is not warranted.

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's prostate cancer is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable and his claim must be denied.  See 38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Service connection for prostate cancer, to include as due to 
exposure to herbicides, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


